DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a direction indicating rod, acetabulum reaming rod, and a locking ring described in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 2 is objected to because of the following informalities: In ll. 4, the phrase “and an other end” should be re-written as -- and another end--. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: In ll. 3, the phrases “an other end” should be re-written as --another end-- and “to abut” should be re-written as --configured to abut--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitations "the clamping joint" in ll. 3 and “the joint locking nut” in ll. 6. There is insufficient antecedent basis for these limitations in this claim.
Claim 10 recites the limitations "the lesion characteristics" in ll. 6 and “the locking bolt” in ll. 23.  There is insufficient antecedent basis for these limitations in this claim.
Regarding claim 10, ll. 4-12, the phrase “determining an optimal position of a customized acetabular cup prosthesis implantation, wherein, based on scanned pelvic CT or MRI data, using a three-dimensional modeling image analysis software, with reference to a bone mass distribution and the lesion characteristics of the acetabulum of the patient, a preferred size, implantation angle and position of the acetabular cup prosthesis are measured and analyzed; by doing so, not only an ideal contained area of the autogenous bone can be obtained, but also the acetabular cup prosthesis is located within a safety angle range and at a safe position of the acetabular cup; also, not only a good initial stability of the acetabular cup prosthesis is guaranteed, but also the risk of a prosthetic impingement is reduced as much as possible, so as to improve the stability of joint;” is confusing and unclear as to what applicant means by a bone mass distribution and the lesion characteristics of the acetabulum of the patient as each specific patient have different bone mass distribution and/or lesion characteristics, unclear as to what is considered as a preferred size, what is the implantation angle, what is considered to be an ideal contained area of autogenous bone, what is considered to be a safety angle 
Regarding claim 10, ll. 13-18, the phrase “rapidly molding three-dimensional models of an acetabular cup implantation solution designed before an operation at a ratio of 1: 1; wherein, there are two models, the first model is an acetabulum model implanted with an acetabular cup prosthesis having a direction indicating rod according to an optimized operation scheme; the second model is an acetabulum model which is reamed according to the optimized operation scheme, namely, a part of bone of the acetabulum model is reamed off;” is confusing and unclear as to what applicant means by rapidly molding three-dimensional models of an acetabular cup implantation solution designed before an operation at a ratio of 1:1, what is a direction indicating rod, what is considered an optimized operation scheme, etc. Amendment and clarification are required.
Regarding claim 10, ll. 19-31, the phrase “determining a position of each slide arm and a rotation angle of each movable joint in a positioning assembly; wherein, a sleeve of the positioning guiding device used for acetabulum reaming and acetabular cup implantation is sleeved outside the direction indicating rod of the acetabular cup prosthesis of the first model molded by a rapid molding, and an end of the sleeve connected to the slide arm is positioned toward the acetabulum model; the locking bolt of each slide arm and each movable joint of the positioning assembly are unlocked, and a position of a tip of each support head is adjusted according to an exposure range of the acetabulum in the operation, so that an exposed space can be sufficiently used by the support head, and the support head can contact with an edge of an outer opening of 
Regarding claim 10, ll. 32-47, the phrase “determining a reaming depth of the acetabulum; wherein, after the positioning guiding device used for acetabulum reaming and acetabular cup implantation is removed from the first model, an acetabulum reaming rod is inserted, and the acetabulum reaming rod is preferably selected from one of acetabulum reamers with different sizes; firstly, the tip of each of the four support heads is matched with the edge of the outer opening of the acetabulum of the second model, and the tips of the four support heads simultaneously contact the edge of the outer opening of the acetabulum to make sure that a direction of the acetabulum reamer is the same as a direction of the direction indicating rod of the acetabular cup prosthesis in the first model; subsequently, the acetabulum reamer is pushed along a reaming direction to make the acetabulum reamer contact a bottom portion of an acetabulum fossa of the second model, and the position is the desired position to ream by the acetabulum reamer; after that, a position of a position locking ring is set at the 
Regarding claim 10, ll. 48-57, the phrase “performing a practical acetabulum reaming and acetabular cup implantation; wherein according to an operating approach of a conventional total hip arthroplasty, a bone edge of the opening of the acetabulum is adequately exposed; the adjusted tips of the four support heads of the positioning guiding device used for acetabulum reaming and acetabular cup implantation are matched with the bone edge of the opening of the acetabulum to make the tips of the four support heads synchronously contact with the bone edge of the opening of the acetabulum to make sure that the direction of the acetabulum reamer is the same as the direction of the direction indicating rod of the acetabular cup prosthesis of the first model; after that, the acetabulum reamer with a proper size is selected, and the acetabulum reamer is pushed along the reaming direction to ream until the position 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keefer (US 8,992,538).
Regarding claim 1, Keefer discloses a positioning guiding device (150) (figures 16-18) for acetabulum reaming and acetabular cup prosthesis implantation (Abstract), comprising a sleeve handle (152) and a plurality of slide arms (156+230) slidably (defined as “to move smoothly along as surface” by Merriam Webster’s Dictionary) (the .

Claim(s) 1, 2, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. (US 2007/0106305), herein referred to as Kao.
Regarding claim 1, Kao discloses a positioning guiding device (100) (figure 1) for acetabulum reaming and acetabular cup prosthesis implantation (considered functional), comprising a sleeve handle (110) (figures 2A and 2B) and a plurality of slide arms (elements 130A and 130B) slidably (defined as “to move smoothly along as surface” by Merriam Webster’s Dictionary) (the Examiner notes elements 130A and 130B slides/rotates) arranged on the sleeve handle (110), each slide arm (elements 140A and 140B) is connected to a positioning assembly (elements 152A and 152B), the positioning assembly (elements 152A and 152B) is rotatably adjustable (via elements 150A and 150B) with respect to the slide arm (elements 140A and 140B) to be fastened and fixed (figure 1), and the sleeve handle (110) is provided with a hollow inner cavity (125).
Regarding claim 2, Kao discloses wherein, the positioning assembly (elements 152A and 152B) comprises a clamping joint (152A, 155A, 152B, 155B) and a support head (190), an end of the clamping joint (152A, 155A, 152B, 155B) is rotatably connected to the slide arm (elements 140A and 140B) to form a first movable joint 
Regarding claim 7, Kao discloses wherein, the sleeve handle (110) is composed of a main body arm (112, 116) and a main rod locking block (121, 123), and the main body arm (112, 116) and the main rod locking block (121, 123) are matched with each other (figure 1) to form a sleeve (figure 1) and are connected to each other through an open-close connection assembly (via element 180).
Regarding claim 9, Kao discloses wherein the clamping joint (152A, 155A, 152B, 155B) is composed of a first clamping block (considered as a side of elements 152A or 152B) and a second clamping block (considered as another side of elements 152A or 152B), the first clamping block and the second clamping block are matched with each other (figure 1), and a middle portion of the first clamping block (considered as a side of elements 152A or 152B) and the second clamping block (considered as another side of elements 152A or 152B) is each provided with a mounting hole to mount the joint locking nut (considers a mounting hole as wherein element 155A or 155B is situated in).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefer (US 8,992,538) in view of Murphy et al. (US 2014/0358151), herein referred to as Murphy.
Regarding claim 6, Keefer’s positioning guiding device discloses all the features/elements as claimed but lacks wherein, the sleeve handle is provided with a plurality of slide grooves, an upper end of the slide arm is provided with a slide portion which is matched with the slide grooves, and the positioning guiding device further includes a locking bolt to tightly fasten and fix the slide portion in a slide groove is further provided.
However, Murphy teaches a connection mechanism between an upper end of a slide arm (114) is provided with a slide portion (142) which is matched with a slide groove (136) (figure 1), and a locking bolt (see bolt in element 114 shown in figure 1) to tightly fasten and fix the slide portion (142) in a slide groove (136) is further provided.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each of Keefer’s connection mechanism between elements 152 and 230 with a connection mechanism between an 
Regarding claim 8, the modified Keefer’s positioning guiding device discloses all the features/elements as claimed but lacks wherein a moving distance of the slide portion in the slide groove is 60 mm.
However, the prior art discovering optimum and workable ranges involves only routine experimentation in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Keefer’s positioning guiding device with wherein a moving distance of the slide portion in the slide groove is 60 mm, since such a modification is considered an optimization of the size of the prior art and one of ordinary skill in the art would have come up with the measurement as claimed. Furthermore, it would depend on the patient size.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.